MEMORANDUM OPINION
JOHNSON, J.
The defendant, Henri Paul Tallard, Jr., appeals the imposition of an extended prison term for assaulting a county correctional officer. We affirm.
On December 24, 1995, Tallard was incarcerated in the Grafton County House of Corrections, where he assaulted Correctional Officer Edward Peterson and used him as a hostage in an attempt to escape. Following a jury trial in Superior Court {Smith, J.), Tallard was convicted of the felony of assault by a prisoner, see RSA 642:9 (1996), and attempted escape, see RSA 629:1 (1996); RSA 642:6 (1996). Tallard was sentenced to consecutive terms of seven and a half to fifteen years on the attempted escape charge and ten to thirty years on the assault charge. The assault sentence reflects the sentence enhancement provided for in RSA 651:6, 1(h) (1996) (amended 1998). Tallard appeals the enhanced sentence.
*229RSA 651:6, 1(h) provides:
If a court finds that a convicted person is 18 years of age or older, he may be sentenced according to paragraph II if the court also finds, and includes such findings in the record, that:
(h) He has knowingly committed or attempted to commit any of the crimes defined in RSA 681 [i.e., assault and related offenses] where he knows the victim was, at the time of the commission of the crime, a law enforcement officer acting in the line of duty.
Paragraph II, in turn, authorizes a sentence of ten to thirty years for any felony other than murder. RSA 651:6, 11(a) (1996). A felony conviction under RSA 642:9 for assault by a prisoner includes an assault under RSA chapter 631. See RSA 642:9, III. This appeal presents us with a single question: whether a county correctional officer is a law enforcement officer within the meaning of RSA 651:6, 1(h).
“On questions of statutory interpretation, this court is the final arbiter of the intent of the legislature as expressed in the words of a statute considered as a whole.” State v. Farrow, 140 N.H. 473, 474, 667 A.2d 1029, 1031 (1995) (quotation omitted). “[W]e look first to the language of the statute.” Appeal of Soucy, 139 N.H. 110, 116, 649 A.2d 60, 63 (1994). Neither RSA 651:6, 1(h) specifically nor RSA chapter 651 generally defines the term “law enforcement officer.” Therefore, we consider other statutes dealing with the same subject matter within the Criminal Code (Code) to interpret the term “law enforcement officer.”See Farrow, 140 N.H. at 475, 667 A.2d at 1031; Barksdale v. Town of Epsom, 136 N.H. 511, 515-16, 618 A.2d 814, 817 (1992). “Our task is to construe the criminal code provisions according to the fair import of their terms and to promote justice.” Farrow, 140 N.H. at 476, 667 A.2d at 1032 (quotation omitted); see RSA 625:3 (1996).
The State argues that we should construe RSA 651:6, II consistently with RSA 630:1, II, which provides the only definition of law enforcement officer contained in the Code. That section, which sets forth the offenses constituting capital murder, provides that “a ‘law enforcement officer’ is a sheriff or deputy sheriff of any county, a state police officer, a constable or police officer of any city or town, an official or employee of any prison, jail or corrections institution, a probation-parole officer, or a conservation officer.” RSA 630:1, II (1996). Tallard argues that we should look to the definitions of “[p]olice officer,” see RSA 188-F:23,1 (1989), and “State corrections *230officer,” see RSA 188-F:23, IV (Supp. 1998), and that we should limit application of the enhanced sentence statute to those individuals who he claims “bear[] the . duty of enforcement of public laws.” Applying his definition, Tallard argues that the term “law enforcement officer” should be limited to the definition most similar to his, namely, a “police officer.”
Construing the term “law enforcement officer” according to the fair import of the term and to promote justice, see Farrow, 140 N.H. at 476, 667 A.2d at 1032, we look to the general understanding of the term “law enforcement officer,” which includes “[t]hose whose duty it is to preserve the peace.” BLACK’S LAW DICTIONARY 885 (6th ed. 1990). Under a fair reading of the term, for purposes of RSA 651:6, we interpret “law enforcement officer” as including individuals who exercise the police power to preserve peace and order, whether they be state or local police officers, sheriffs, or correctional officers.
Our interpretation of “law enforcement officer” also promotes justice; Concurrent with the adoption of RSA 651:6, 1(h), the legislature adopted RSA 651:6,1(i). See Laws 1992, ch. 3. RSA 651:6, I(i) allows for imposition of an enhanced sentence for “an on-duty law enforcement officer at the time that he committed or attempted to commit any of the crimes defined in RSA 631.” It is reasonable that the legislature not only wanted to impose greater punishment on those who commit crimes against law enforcement officers, but also wanted to impose greater punishment on law enforcement officers who commit crimes against others, including those in official custody. Under our construction of “law enforcement officer,” on-duty correctional officers who assault inmates can receive enhanced sentences. See RSA 651:6,1(i). Accordingly, we conclude that assaults by inmates on county correctional officers who are “acting in the line of duty” may be punished by enhanced sentences. See RSA 651:6, 1(h).

Affirmed.

BRODERICK, j., and BROCK, C.J., dissented; the others concurred.